          Case 5:20-cv-00593-SM Document 5 Filed 07/20/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

STEPHANIE DITTMEYER,             )
                                 )
              Plaintiff,         )
                                 )
v.                               )                      Case No. CIV-20-00593-SM
                                 )
ANDREW SAUL,                     )
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
              Defendant.         )

                                         ORDER

       Before the Court is Judge Suzanne Mitchell’s Report and Recommendation [Doc.

No. 4] recommending that Plaintiff’s Motion for Leave to Proceed in forma pauperis

[Doc. No. 2] be granted in part and denied in part. Judge Mitchell advised Plaintiff that

she may file an objection to the Report and Recommendation with the Clerk of Court by

July 14, 2020, and that failure to timely object to the Report and Recommendation waives

the right to appellate review of both factual and legal issues contained in the Report and

Recommendation. [Doc. No. 4 at 5]. See also 28 U.S.C. § 636.

       The record reflects that no objection to the Report and Recommendation has been

filed by the deadline, and no extension of time to object has been requested. See Moore v.

United States, 950 F.2d 656, 659 (10th Cir. 1991) (explaining that the Tenth Circuit’s

“firm waiver rule” “provides that the failure to make timely objection to the magistrate[

judge’s] findings or recommendations waives appellate review of both factual and legal

questions”).
          Case 5:20-cv-00593-SM Document 5 Filed 07/20/20 Page 2 of 2



       The Court therefore ADOPTS the Report and Recommendation [Doc. No. 4] in its

entirety for the reasons stated therein. Plaintiff’s Motion for Leave to Proceed in forma

pauperis [Doc. No. 2] is GRANTED IN PART and DENIED IN PART. Plaintiff is

ORDERED to make a $50.00 payment to the Clerk of Court by August 1, 2020, and

thereafter shall pay $50.00 on or before the first day of each month until the full

$400.00 in fees is paid in full. The Clerk of Court shall not issue process until at least

$100.00 has been paid toward the filing fees in this matter. Failure to comply with this

payment schedule may result in this case being dismissed without prejudice.

       IT IS SO ORDERED this 20th day of July 2020.




                                              2
